                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

KENNETH GRAY,

         Plaintiff,
                                                   Case No. 18-cv-958-jdp
    v.

RANDALL R. HEPP, EDWARD F.
WALL, JOHN MAGGIONCALDA and
STEVE BETHKE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case without prejudice.


         /s/                                                7/2/2019
         Peter Oppeneer, Clerk of Court                     Date
